Case 2:20-cv-06529-PA-KS Document 22 Filed 09/23/20 Page 1 of 2 Page ID #:440


 1                                                                                           JS-6
 2
 3
 4
 5
 6
 7
 8                               UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   KENNETH BENNETT,                                CV 20-6529 PA (KSx)
12                 Plaintiff,                        JUDGMENT
13          v.
14   RELIASTAR LIFE INSURANCE
     COMPANY,
15
                   Defendant.
16
17
18          Pursuant to the Court’s September 23, 2020 Minute Order granting the Motion to
19   Dismiss filed by defendant Reliastar Life Insurance Company (“Reliastar”), which dismissed
20   the claims asserted by plaintiff Kenneth Bennett (“Plaintiff”) without leave to amend and
21   with prejudice,
22          IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that Reliastar shall
23   have judgment in its favor against Plaintiff.
24          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff’s claims
25   are dismissed with prejudice.
26   ....
27   ....
28   ....
Case 2:20-cv-06529-PA-KS Document 22 Filed 09/23/20 Page 2 of 2 Page ID #:441


 1          IT IS FURTHER ORDERED, ADJUDGED, AND DECREED that Plaintiff take
 2   nothing and that Reliastar shall have its costs of suit.
 3
 4   DATED: September 23, 2020                            _________________________________
                                                                     Percy Anderson
 5                                                          UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    -2-
